Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the electrolyte" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020, 09/13/2021, and 12/03/2021 was filed on or after the mailing date of the application on 09/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 7-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017/135111, US PGPub 2018/0047962 (Honda) which claims priority to the JP patent is used as an English translation herein. 
With respect to claim 1, Honda teaches a separator for a non-aqueous secondary battery (PP 0001).  The separator comprises a porous substrate (binder resin) (PP 0020) and an adhesive porous layer provided on one or both sides of the porous substrate comprising a polyvinylidene fluoride-based (PVdF) resin (PP 0021).  The adhesive porous layer may contain a filler made of an inorganic material (inorganic particles) (PP 0129).  The vinylidene fluoride may be tetrafluoroethylene or trifluoroethylene (PP 0097).  The copolymer may have a proportion (substitution) of constituent units derived from hexafluoropropylene in an amount of 0.1 to 10 mol% (PP 0098). Hexafluoropropylene is the polymerization unit of the instant specification.
With respect to claim 7, the filler may be resent in an amount of less than 60% by mass or 30% by mass or more (PP 0130), which has significant overlap with the claimed ratio. 
With respect to claim 8, the adhesive porous layer has a pore diameter of 10 to 200 nm (PP 0147).
With respect to claim 9, the battery comprises a positive electrode, a negative electrode, and a separator disposed between the positive and negative electrodes (PP 0041-0044).  Wherein the separator is the adhesive porous layer as discussed above (PP 0054).
With respect to claim 10, the battery may comprise an electrolytic solution obtained by dissolving a lithium salt in a non-aqueous solvent, wherein the solvent may be a cyclic carbonate and a chain carbonate such as dimethyl carbonate (which is an ester based compound) in a ratio of about 20:80 to 40:60 (PP 0195).
With respect to claim 12, the adhesive layer is formed by a coating liquid preparation step wherein the PVDF resin is dissolved in a solvent (PP 0168) (forming a slurry), coated on a porous substrate (PP 0176), and dried (PP 0183), which solidifies the film.
With respect to claim 13, filler components are dispersed into the coating liquid (PP 0173).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-6, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over JP 2017/135111 as discussed above.
With respect to claims 2-5 and 11, Honda teaches the separator as discussed above, wherein the crystallinity and heat resistance of the PVdF resin can be regulated to fall within a proper range (PP 0098).  Honda fails to teach the melting point, crystallization temperature or crystallization degree, or electrolyte absorption of the resin, however because the resin is made from the same polymers and used in the same embodiment, one of ordinary skill in the art would expect the unmeasured properties to be substantially similar. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Alternatively, as Honda teaches that crystallinity and heat resistance may be regulated, one of ordinary skill in the art would have found it obvious to discover the desired ranges.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
With respect to claim 6, the battery may comprise an electrolytic solution obtained by dissolving a lithium salt in a non-aqueous solvent, wherein the solvent may be a cyclic carbonate and a chain carbonate such as dimethyl carbonate (which is an ester based compound) in a ratio of about 20:80 to 40:60 (PP 0195).
With respect to claim 14, a coagulation step solidifies the PVDF layer and includes a phase separation agent which controls the water content and crystal structure of the PVDF resin (PP 0178-0179).  Honda fails to teach the relative humidity, however as the method is a method of controlling the water content, one of ordinary skill in the art would have found it obvious to control the relative humidity to achieve the desired results. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims. 
With respect to claim 15, Honda fails to teach that a content of the binder resin is increased at the surface, however because a phase separation process is performed, one of ordinary skill in the art would expect a phase separation resulting in a content of binder increasing on the surface to occur. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL L ZHANG/Examiner, Art Unit 1724